DETAILED ACTION
	The pending claims are 1-12. Claim 9 is allowed as previously disclosed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	Claim 9 is amended to an independent form making the rejection moot therefore the rejection is withdrawn.
Response to Amendment
The amendments filed on 7/14/2022 has been entered. Objections to the specification in the Office action filed 4/15/2022, have been withdrawn.

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
	Applicant argues that the art is nonanalogous (page 8-10 of response filed 7/14/2022).
In response to applicant's argument that Spencer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant directs the claims to a tray and a surgical instrument loaded in the tray for during shipping and/or storage of a surgical instrument (para 43 and 47 of the pending application). The applicant refers to the tray as packaging indicating that the field of endeavor is packaging and shipping (para 55 and 102 of the pending application). Spencer is directed towards sterile packaging and a tether for retention specifically, tethering allows for quick retrieval and placement of the package cap 42 so as to preserve sterility of the catheter assembly 20 (Spencer, abstract, col 5 line 1-44 and col 6 line 66 through col 7 line 34). The field of endeavor being the packaging and shipping of surgical devices in both regards thus Spencer and the currently pending application are both in the same field of endeavor. Furthermore, devices of this sort are considered in the same field of endeavor as evidenced by Madan (Pat No 10,660,695), which utilizes also similar a sterile package as a kit of the same purpose as in the pending application (Madan, abstract, col 9 lines 25-50) or Bell (Pat No 6,234,980) which teaches the use of a kits for packaging and sterile transport of a surgical device including a tray with a surgical device and a tether used for the purpose of tethering (Bell, abstract, col 8 line 31-50). Therefore, it would be obvious to a person of ordinary skill in the art to use a tray for holding a surgical instrument and a tether for tethering as these methods of packaging and tethering is well known in the art and the same field of endeavor. 
	Applicant argues that there is no reason to include a tether and tray for packaging (page 10 of response filed 7/14/2022)
In response to applicant's argument that there is no reason to include a tether and tray, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant argues that there is no reason to use a tray or a tether, regardless of the teach, motivation, and suggestion disclosed in Spencer as Kostrzewski would have no interest in keeping the device sterile after use. However, Kostrzewski does teach that the device can be reused and furthermore, keeping the device retained with a tether would also maintain sterility and retention of the device for disposal as well and would still be within the scope of interests in Kostrzewski without the need of the device being reused.
	Applicant argues that the claims are patentably distinguished over the prior art (page 10-13 of response filed 7/14/2022).  Examiner respectfully disagrees as the device from Kostrzewski combined with the tray and the tether from Spencer is not distinguished (see reason in rejections below). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (Pat No 8,397,972) cited in prior office action, in view of Spencer (Pat No 5,947,890) cited in prior office action.
Regarding claim 1, Kostrzewski teaches a surgical instrument (loading unit 12) including: 
a handle (handle trigger); 
an elongated shaft (elongate tubular member 14, staple cartridge 16, and anvil member 20) extending in a distal direction from the handle (handle trigger); the elongated shaft (elongate tubular member 14, staple cartridge 16, and anvil member 20) including a proximal end (elongate tubular member 14 connected engaged to handle, Kostrzewski, col 1 line 50-68 and col 4 line 36-49) located at the handle (handle trigger) and a distal end located opposite the proximal end (loading unit 12 is disclosed as being connected to a handle with a trigger and has a proximal and distal end wherein once connected it would have a proximal end located at the handle, Kostrzewski, col 1 line 50-68 and col 4 line 36-49); 
a stack of fasteners (staples stacked in staple cartridge 16) located within the elongated shaft (elongate tubular member 14, staple cartridge 16, and anvil member 20) (Kostrzewski, abstract, col. 1, line 50-62, col. 4, line 15 through col. 5, line 16, col. 5, line 54 through col. 6, line 7, fig. 1, 2, 12-22);
and a fastener deployment system (extension rod 44, staple cartridge 16 and anvil member 20) operatively coupled to the handle (loading unit 12 is disclosed as being connected to a handle and actuated by an actuator connected to the handle and is operatively connected to the actuator by an extension rod, Kostrzewski, col 1 line 50-68 and col 4 line 36-49, fig 2) and configured to deploy at least one of the fasteners (staples) from the elongated shaft (elongate tubular member 14, staple cartridge 16, and anvil member 20) in the distal direction (Movement of actuator 46 distally drives extension rod 44 and staple cartridge 16 is movable between the open and closed position in response to operation of an actuator, col 4 line 15-35 and 53 through col 5 line 2, fig 18 and 20) in response to actuation thereof (Kostrzewski, abstract, col. 1, line 50-62, col. 2, line 37-50, col. 4, line 15 through col. 5, line 16, col. 5, line 54 through col. 6, line 7, fig. 1, 2, 18, 19), 
the fastener deployment system (extension rod 44, staple cartridge 16 and anvil member 20) configured to engage and apply a first load (force holding staples in place in staple cartridge 16) to the stack of fasteners (staples in staple cartridge 16) in the distal direction to maintain the at least one fastener (staple) in a fastener deployment position (position of loaded staple) proximate the distal end (distal end of anvil member 20) of the elongated shaft (elongate tubular member 14, staple cartridge 16, and anvil member 20) (Fig 2 shows staples are held in fastener deployment position proximate the distal end of the shaft (distal tip of anvil member 20), Kostrzewski, fig 2) prior to actuation thereof (Without actuation the staples are held in place within the staple cartridge 16, Kostrzewski, abstract, col. 4, line 15 through col. 5, line 16, col. 5, line 54 through col. 6, line 7, col. 6, line 63 through col. 7, line 10);
a lock-out (shipping wedge or loading lock 10) removably attached to the elongated shaft the lock-out configured and arranged to prevent the fastener deployment system (extension rod 44) from applying the first load to the stack of fasteners while the lock-out (shipping wedge or loading lock 10) is attached to the elongated shaft (elongate tubular member 14) (Kostrzewski, claim 1, col. 4, line 15 through col. 6, line 7, col. 6, line 14-60, col. 7, line 33-51, fig. 2-13);
Kostrzewski fails to disclose a surgical instrument system comprising: 
a tray; 
a surgical instrument loaded in the tray,
and a tether coupling the lock-out to the tray so that the lock-out remains attached to the tray when the lock-out is detached from the elongated shaft.



However, Spencer teaches a surgical instrument system comprising: 
a tray (packaging 11 or tray 22); 
a surgical instrument (catheter assembly 20) loaded in the tray (Spencer, abstract, col. 3, line 33-36, col. 4, line 58-67, col. 5, line 1-24, fig. 1-3),
and a tether (tether 44) coupling the lock-out (package cap 42) to the tray so that the lock-out (package cap 42) remains attached to the tray when the lock-out is detached from the elongated shaft (preferred embodiment provides for the package cap 42 to be tethered to the tray 22. A tethering ring 46 is fabricated into the tray 22 to attach to the tether 44, Spencer, abstract, col. 6, line 66 through col. 7, line 20, fig. 1-3). 
Kostrzewski and Spencer are both considered to be analogous to the claimed invention because they are in the same field of surgical instruments. Specifically, they are both directed to the sterile packaging and transportation of surgical instruments (The present disclosure relates to a shipping safety device for use with a surgical instrument, Kostrzewski, abstract, col 1 line 8-10; Upon delivery of the carrying case 60 and its contents to the operating room, the apparatus 10 is removed. The user peels the cover 24 from the tray 22 of the package 11 and to maintain sterility within the package 11, the cover 24 must sealingly fit onto or over the top of the tray 22 and the present invention can be used in conjunction with stent systems and athrectomy systems, Spencer, col 5 line 14-35, col 9 line 14-16). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and shipment packing of Kostrzewski to incorporate the teachings of Spencer and add a tray (packaging 11 or tray 22); a surgical instrument (device of Kostrzewski) loaded in the tray (Spencer, abstract, col. 3, line 33-36, col. 4, line 58-67, col. 5, line 1-24, fig. 1-3), and a tether (tether 44) coupling the lock-out (shipping wedge) to the tray so that the lock-out (shipping wedge) remains attached to the tray when the lock-out is detached from the elongated shaft (preferred embodiment provides for the package cap 42 to be tethered to the tray 22. A tethering ring 46 is fabricated into the tray 22 to attach to the tether 44, Spencer, abstract, col. 6, line 66 through col. 7, line 20, fig. 1-3).  
Tethering allows for quick retrieval and placement so as to preserve sterility (Spencer, col. 6, line 66 through col. 7, line 5, fig. 1-3). As the device of Kostrzewski discloses “surgical instruments having staple cartridges that are removable and replaceable are also contemplated” indicating it can be reused and reloaded with staples in which a person of ordinary skill in the art would recognize that maintaining the sterility of the device would be important for reuse (Kostrzewski, col 7 line 62 through col 8 line 10).
Regarding claim 2, the combination of Kostrzewski and Spencer teaches the surgical instrument system of claim 1, wherein the lock-out (shipping wedge or loading lock 10) is configured to be detached from the tether (tether 44) (Fig. 2 and 3 disclose tether rings on both the tray and cap indicating they are removably attached, Spencer, col. 2, line 45-49, col. 6, line 66 through col. 7, line 20).
Regarding claim 3, the combination of Kostrzewski and Spencer teaches the surgical instrument system of claim 2, wherein the lock-out (shipping wedge or loading lock 10) includes an opening configured to permit the tether to pass therethrough and detach the lock-out therefrom (Fig. 2 and 3 disclose tether rings on both the tray and cap indicating they are removably attached, Spencer, col. 2, line 45-49, col. 6, line 66 through col. 7, line 20).
Regarding claim 4, the combination of Kostrzewski and Spencer teaches the surgical instrument system of claim 1, wherein the lock-out clip (shipping wedge or loading lock 10) includes a pin (distal hook 62 or blocking member/locking flange 78) extending through a hole in the elongated shaft, the pin (distal hook 62 or blocking member/locking flange 78) located between the stack of fasteners and the fastener deployment system (extension rod 44) to prevent the fastener deployment system (extension rod 44) from applying the first load to the stack of fasteners while the lock-out is attached to the elongated shaft (Fig. 17, 18, 21-22 disclose the blocking member or locking flange 78 between the staple cartridge 16 and actuator, Kostrzewski, abstract, col. 1, line 65 through col. 3, line 11, fig. 1-22).
Regarding claim 5, the combination of Kostrzewski and Spencer teaches the surgical instrument system of claim 4, wherein the lock-out includes a shroud (alignment arms 88 and 90) configured to shield the pin (distal hook 62 or blocking member/locking flange 78) from external contact when the lock-out (shipping wedge or loading lock 10) is removed from the elongated shaft (fig. 5-11 disclose includes flexible arms 88, 90, 92, 94, 96, 98 projecting downwardly from base 66 which shields the distal hook 62 or blocking member/locking flange 78, Kostrzewski, abstract, col. 5, line 44 through col. 6, line 29, fig. 3-6 and 5-11).
Regarding claim 6, the combination of Kostrzewski and Spencer teaches the surgical instrument system of claim 4, wherein the pin (distal hook 62 or blocking member/locking flange 78) retains the fastener deployment system (extension rod 44) in a spaced relation away from the stack of fasteners (fig. 17-22 disclose the deployment system as retained in a separate space from staples, Kostrzewski, col 7, line 12 through col. 8, line 10).
Regarding claim 7, the combination of Kostrzewski and Spencer teaches the surgical instrument system of claim 1, wherein the lock-out (shipping wedge or loading lock 10) includes at least one pair of opposed clip fingers (flexible arcuate arms 92, 94, 96 and 98) configured to receive and engage the elongated shaft therebetween (Kostrzewski, abstract, col. 5, line 44 through col. 6, line 29, fig. 3-6 and 5-11).
Regarding claim 8, the combination of Kostrzewski and Spencer teaches the surgical instrument system of claim 7, wherein the clip fingers (flexible arcuate arms 92, 94, 96 and 98) have a curved configuration to extend about the elongated shaft (Kostrzewski, abstract, col. 5, line 44 through col. 6, line 29, fig. 3-6 and 5-11).
Regarding claim 10, the combination of Kostrzewski and Spencer teaches the surgical instrument system of claim 7, wherein the lock-out clip (shipping wedge or loading lock 10) includes a grip handle (indicia plate 114) configured to be grasped and pulled to detach the lock-out clip (shipping wedge or loading lock 10) from the elongated shaft, the tether being couple to the grip handle (Kostrzewski, col. 5, line 55 through col. 6, line 7, fig. 1-3).
Regarding claim 11, the combination of Kostrzewski and Spencer teaches the surgical instrument system of claim 10, wherein the grip is coupled to the opposed clip fingers and extends in a radial direction away from the elongated shaft (Kostrzewski, col. 5, line 55 through col. 6, line 7, fig. 1-3).
Regarding claim 12, the combination of Kostrzewski and Spencer teaches the surgical instrument system of claim 1, wherein the stack of fasteners includes a plurality of surgical tacks (Staple cartridge 16 includes pluralities of rows of staple containing pockets 24, Kostrzewski, col. 4, line 36-48, fig. 1, 2, and 12).

Claim 1-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (Pub No US/2019/0336126), in view of Spencer (Pat No 5,947,890).
In arguendo that the combination of Kostrzewski and Spencer discloses fails to disclose the elongated shaft including a proximal end located at the handle and a distal end located opposite the proximal end and that the fastener deployment system is operatively coupled to the handle and configured to deploy at least one of the fasteners from the elongated shaft in the distal direction to maintain the at least one fastener in a fastener deployment position proximate the distal end of the elongated shaft in response to actuation thereof.
However, Williams teaches a surgical instrument system (surgical tack applier 100) comprising: 
a handle (handle assembly 110); 
an elongated shaft (endoscopic assembly 150 and end effector 200) extending in a distal direction from the handle (The surgical tack applier 100 includes a handle assembly 110 and an endoscopic or anchor retaining/advancing assembly 150 extending from the handle assembly 110 along a longitudinal axis “X”. An end effector 200 is selectively detachable/attachable from/to the endoscopic assembly 150, Williams, para 50, fig 2), the elongated shaft (endoscopic assembly 150 and end effector 200) including a proximal end (proximal end of endoscopic assembly 150) located at the handle (handle assembly 110) and a distal end (distal end of effector 200) located opposite the proximal end; 
a stack of fasteners (fasteners 240) located within the elongated shaft (within end effector 200); and 
a fastener deployment system (endoscopic assembly 150) operatively coupled to the handle (assembly 150 extending from the handle assembly 110, Williams, para50, fig 2) and configured to deploy at least one of the fasteners (fasteners 240) from the elongated shaft (endoscopic assembly 150 and end effector 200) in the distal direction in response to actuation thereof (The endoscopic assembly 150 includes an inner shaft assembly 158 and the inner actuation shaft assembly 158 is configured to perform the firing of the fasteners 240  which are in the distal direction, from the end effector 200 upon actuation, Williams, para 63 and 68), the fastener deployment system (endoscopic assembly 150) configured to engage and apply a first load (force applied in response coupling with inner actuation shaft assembly 158 and removal of wedge 300, 400) to the stack of fasteners in the distal direction (fasteners 240 are in distal direction) to maintain the at least one fastener (fasteners 240) in a fastener deployment position (fasteners 240 held in position) proximate the distal end of the elongated shaft (Fig 13 shows fasteners 240 are held, engaged by coil 220 of the, in a deployment position proximate the distal end of end effector 200, Williams, para 74, 85, 86, 89, and 94, fig 13) prior to actuation thereof (as the inner shaft assembly 158 is rotated due to an actuation of the trigger 114, said rotation is transmitted to the inner tube 230 of the end effector 200 via the coupling member 158c of the endoscopic assembly 150. As the inner tube 230 is rotated, about its longitudinal axis, with respect to the coil 220, the pair of tines 230b of the inner tube 230 transmits the rotation to the fasteners 240 and advances the fasteners 240 distally owing to head threads 248a, 248b of the fasteners 240 engaging with the coil 220 indicating coil 220 applies a force in the distal direction to hold fasteners 240 in place prior to actuation, Williams, para 74 and 75); 
a lock-out (Shipping wedge 300, 400) removably attached to the elongated shaft (endoscopic assembly 150 and end effector 200) (shipping wedge 300, 400 is configured and dimensioned to releasably connect to the end effector 200, Williams, para 80), the lock-out (Shipping wedge 300, 400) configured and arranged to prevent the fastener deployment system (endoscopic assembly 150) from applying the first load (force applied in response coupling with actuator) to the stack of fasteners (fasteners 240 ) while the lock-out (shipping wedge 300, 400) is attached to the elongated shaft (The shipping wedge 300, 400 is configured to inhibit premature rotation of the inner tube 230 of the end effector 200, and to facilitate proper loading of the end effector 200 to the endoscopic assembly 150 of the surgical tack applier 100, Williams, para 80); 
Williams fails to disclose a tray; 
a surgical instrument loaded in the tray,
and a tether coupling the lock-out to the tray so that the lock-out remains attached to the tray when the lock-out is detached from the elongated shaft.
However, Spencer teaches a surgical instrument system comprising: 
a tray (packaging 11 or tray 22); 
a surgical instrument (catheter assembly 20) loaded in the tray (Spencer, abstract, co. 3 line 33-36, col 4 line 58-67, col 5 line 1-24, fig 1-3),
and a tether (tether 44) coupling the lock-out (package cap 42) to the tray so that the lock-out (package cap 42) remains attached to the tray when the lock-out is detached from the elongated shaft (preferred embodiment provides for the package cap 42 to be tethered to the tray 22. A tethering ring 46 is fabricated into the tray 22 to attach to the tether 44, Spencer, abstract, col 6 line 66 through col 7 line 20, fig 1-3). 
Williams and Spencer are both considered to be analogous to the claimed invention because they are in the same field of shipping safety device for use with a surgical instrument. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and shipping wedge of Williams to incorporate the tray packaging and retention tether of Spencer.  
Sterile packaging for shipment and tethering allows for quick retrieval and placement so as to preserve sterility (Spencer, abstract, col 6 line 66 through col 7 line 5, fig 1-3).
Regarding claim 2, the combination of Williams and Spencer teaches the surgical instrument system of claim 1, wherein the lock-out (shipping wedge 300, 400) is configured to be detached from the tether (tether 44) (Fig. 2 and 3 disclose tether rings on both the tray and cap indicating they are removably attached, Spencer, col. 2, line 45-49, col. 6, line 66 through col. 7, line 20).
Regarding claim 3, the combination of Williams and Spencer teaches the surgical instrument system of claim 2, wherein the lock-out (shipping wedge 300, 400) includes an opening (rings on tether) configured to permit the tether to pass therethrough and detach the lock-out therefrom (Fig. 2 and 3 disclose tether rings on both the tray and cap indicating they are removably attached, Spencer, col. 2, line 45-49, col. 6, line 66 through col. 7, line 20).
Regarding claim 4, the combination of Williams and Spencer teaches the surgical instrument system of claim 1, wherein the lock-out clip (shipping wedge 300, 400) includes a pin (projection 332, locking tab 418) extending through a hole (aperture 210d) in the elongated shaft (endoscopic assembly 150 and end effector 200), the pin (projection 332, locking tab 418) located between the stack of fasteners (fasteners 240) and the fastener deployment system (endoscopic assembly 150) (fig 30 shows pin (locking tab 418) located between fasteners 240 and the fastener deployment system (endoscopic assembly 150), Williams, fig 30) to prevent the fastener deployment system (endoscopic assembly 150) from applying the first load (force applied in response coupling with actuator) to the stack of fasteners (fasteners 240) while the lock-out (shipping wedge 300, 400) is attached to the elongated shaft (endoscopic assembly 150 and end effector 200) (The shipping wedge 300 is configured and dimensioned to releasably connect to the end effector 200, to inhibit premature rotation of the inner tube 230 of the end effector 200, and to facilitate proper loading of the end effector 200 to the endoscopic assembly 150 of the surgical tack applier 100, Williams, para 80, 85, 86, and 94, fig. 1-22).
Regarding claim 5, the combination of Williams and Spencer teaches the surgical instrument system of claim 4, wherein the lock-out includes a shroud (wall 312, fingers 414a) configured to shield the pin (projection 332, locking tab 418) from external contact when the lock-out (shipping wedge 300, 400) is removed from the elongated shaft (endoscopic assembly 150 and end effector 200) (Fig 23 and 26 shows pin is enclosed by wall 312 and fingers 414a, Williams, fig 23 and 26).
Regarding claim 6, the combination of Williams and Spencer teaches the surgical instrument system of claim 4, wherein the pin (projection 332, locking tab 418) retains the fastener deployment system (endoscopic assembly 150) in a spaced relation away from the stack of fasteners (fig. 28 shows fingers 418a holding endoscopic assembly 150 in a separate space from fasteners 240, Williams, fig 28).
Regarding claim 7, the combination of Williams and Spencer teaches the surgical instrument system of claim 1, wherein the lock-out (shipping wedge 300, 400) includes at least one pair of opposed clip fingers (wall 312, fingers 414a) configured to receive and engage the elongated shaft (endoscopic assembly 150 and end effector 200) therebetween (Fig 28 and 29 shows the shaft between the fingers 414a Williams, fig 28 and 29).
Regarding claim 8, the combination of Williams and Spencer teaches the surgical instrument system of claim 7, wherein the clip fingers (wall 312, fingers 414a) have a curved configuration to extend about the elongated shaft (Fig 24 and 26 shows clip fingers (wall 312, fingers 414a) have a curved configuration which is designed to extend about the shaft (endoscopic assembly 150 and end effector 200), Williams, fig. 24 and 26).
Regarding claim 10, the combination of Williams and Spencer teaches the surgical instrument system of claim 7, wherein the lock-out clip (shipping wedge 300, 400) includes a grip handle (handle or wing 320, 414) configured to be grasped and pulled to detach the lock-out clip (shipping wedge 300, 400) from the elongated shaft The handle 320 may be utilized (e.g., gripped) by a user to load the end effector 200 onto the endoscopic assembly 150 and/or to remove the shipping wedge 300 from the end effector 200 once the end effector 200 is properly loaded onto the endoscopic assembly 150, Williams, para 82), the tether (tether 44 of Spencer) being couple to the grip handle (handle or wing 320, 414) (Fig 2 shows tether 44 attached to external gripping portion on cap 42 and thus would be attached to the gripping portion of wedge 300, 400 such as the handle or wing 320, 414, Spencer, col. 5, line 55 through col. 6, line 7 and col 6 line 56 through col 7 line 20, fig. 1-3).
Regarding claim 11, the combination of Williams and Spencer teaches the surgical instrument system of claim 10, wherein the grip (handle or wing 320, 414) is coupled to the opposed clip fingers (wall 312, fingers 414a) and extends in a radial direction away from the elongated shaft (endoscopic assembly 150 and end effector 200) (Fig 24 and 26 shows handle or wing 320, 414 couples to wall 312, fingers 414a and extending radially away from shaft, Williams, fig 24 and 26).
Regarding claim 12, the combination of Williams and Spencer teaches the surgical instrument system of claim 1, wherein the stack of fasteners includes a plurality of surgical tacks (Fig 25 shows a plurality of fasteners 240, Williams, fig 25).

Allowable Subject Matter
Claim 9 allowed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771       

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771